IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Sadek and Cooper Law Office
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

In Re:
                                                           Case No.:         19-30999

                                                           Chapter:          13
                 James Edward Theisen
                                                           Hearing Date:     June 16, 2020 @ 10AM

                                                           Judge:            ABA



                      OBJECTION TO PROOF OF CLAIM NUMBERED 6-1


         COMES NOW, James Edward Theisen, hereinafter referred to as “Debtor,” by and through his

undersigned counsel, Brad J. Sadek, Esquire, and hereby objects to Proof of Claim number 6-1 filed on

behalf of Ovation Sales Trust Finance Service Finance Co., LLC (hereinafter referred to as “Ovation”)

and in support thereof avers the following:

   1.       Debtor filed the instant Chapter 13 Bankruptcy case on or about November 6, 2019.

   2.       The November 6, 2019 case filing was assigned case number 19-30999.

   3.       On or about January 9, 2020, Ovation filed Proof of Claim numbered 6-1 as a secured claim

            in the amount of $ 15,587.49. A true and correct copy of Claim number 6-1 is attached

            hereto and labeled as Exhibit “A.”

   4.       Debtor objects to this Proof of Claim as he was a victim of Identity Theft and did not

            authorize the purchase.
   5.     In support of thereof, Debtor filed three separate disputes with Experian, attached hereto as

          Exhibit “B”, dated prior to the filing of the bankruptcy on: February 6, 2019, June 21, 2019,

          and July 15, 2019.

   6.     Additionally, the Debtor has filed an Identity Theft Report with the Federal Trade

          Commission, (attached hereto as Exhibit “C”) and submitted a Dispute Letter to the Debtor

          (attached hereto as Exhibit “D”).

   WHEREFORE, Debtor, James E. Theisen, respectfully requests that this Honorable Court strike the

proof of claim numbered 6-1 filed by Ovation Sales Trust Finance Co., LLC on January 9, 2020 as an

improper claim.


Dated: May 14, 2020                                        /s/Brad J. Sadek, Esq
                                                           Brad J. Sadek, Esq.
                                                           Sadek and Cooper Law Offices
                                                           Attorney for Debtor
                                                           1315 Walnut Street
                                                           Suite #502
                                                           Philadelphia, PA 19107
IN THE UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Sadek and Cooper Law Office
1315 Walnut Street, Suite 502
Philadelphia, PA 19107
215-545-0008

In Re:
                                                             Case No.:         19-30999

                                                             Chapter:          13
                     James E. Theisen
                                                             Hearing Date:     June 2, 2020 @ 10am

                                                             Judge:            ABA




ORDER GRANTING that the Objection to the Proof of Claim 6-1 is Approved.

         The relief set forth on the following page, number two (2), is hereby ORDERED.




                                                    Page 1
       AND NOW, upon Objection of Proof of Claim by Ovation Sales Trust Finance Service Finance

Co., LLC in personal property and/or real property of the Debtor located at 903 Northwood Avenue

Cherry Hill, NJ 08002,

       AND, the Debtor having asserted that the alleged proof of claim arises from the theft of the

Debtor’s identity and/or unauthorized signature,

       And, the Debtor having certified that adequate notice of the Motion was sent to the Respondent

and that no answer or other response to the Motion has been filed,

       It is hereby ORDERED that the Motion is GRANTED by default.




                                                   Page 2
